Matter of Shell (2018 NY Slip Op 07230)





Matter of Shell


2018 NY Slip Op 07230


Decided on October 25, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 25, 2018

[*1]In the Matter of EVA GRACE STIEGLITZ SHELL, an Attorney. 
(Attorney Registration No. 5425772)

Calendar Date: October 22, 2018

Before: Garry, P.J., Egan Jr., Mulvey, Aarons and Rumsey, JJ.


Eva Grace Stieglitz Shell, Baltimore, Maryland, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Eva Grace Stieglitz Shell was admitted to practice by this Court in 2016 and lists a business address in Baltimore, Maryland with the Office of Court Administration. Shell has applied to this Court, by affidavit sworn to September 11, 2018, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Shell omitted three material responses in her affidavit submitted as part of her application to resign and, therefore, her affidavit was not in the proper form prescribed by Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.22 (a) (1) (see Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E).
In reply to AGC's opposition, however, Shell has submitted a supplemental affidavit, sworn to October 16, 2018, in which she corrects the omissions from her prior submission. Accordingly, with AGC voicing no substantive objection to her application, and having determined that Shell is eligible to resign for nondisciplinary reasons, we grant the application and accept her resignation.
Garry, P.J., Egan Jr., Mulvey, Aarons and Rumsey, JJ., concur.
ORDERED that Eva Grace Stieglitz Shell's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Eva Grace Stieglitz Shell's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Eva Grace Stieglitz Shell is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Shell is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Eva Grace Stieglitz Shell shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.